PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/064,740
Filing Date: 21 Jun 2018
Appellant(s): FUJII et al.



__________________
Brian M. Duncan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/26/2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument
The attorney sets forth nine (9) arguments for why Ikeda et al. (US 2013/0106945), Sasayama (US 2008/0186352), Fujinami et al. (US 2004/0181967) and Trefz (US 2010/0043700) as a whole do not teach and do not suggest a surface pre-heating unit that is arranged on an upstream side of conveyance from a single-pass system inkjet head, wherein heating by the surface pre-heating unit is performed via a hot air blowing means for applying hot air to a surface of a portion of a web-shaped printing base material and the hot air blowing means comprises a nozzle group main body that has a plurality of slit-shaped hot air blowing nozzles arranged to form gaps therebetween and a suction mechanism configured to suck an atmosphere of the gaps formed in the nozzle group main body as recited in claim 1.  

Examiner respectfully disagrees.  As noted in the Final Office Action (OA) Ikeda teaches a surface pre-heating unit (13) arranged on an upstream side of conveyance [Fig.1] from a single-pass system inkjet head (11).  Ikeda’s pre-heating unit is not performed via a hot air blowing means comprising a nozzle group main body that has a plurality of slit-shaped hot air blowing nozzles arranged to form gaps therebetween.  However, as noted in the Final OA, Fujiyama overcomes the absence of the pre-heating unit being a hot air blowing means by the replacement the drying apparatus (18)  [Fig. 5] comprising a nozzle group main body (38) that has a plurality of slit-shaped hot air blowing nozzles (38A) arranged to 
Examiner notes that Fujiyama also discloses a suction mechanism [an intake fan (60)] configured to suck an atmosphere of the gaps formed in the nozzle group main body [hot air is exhausted from a space (50) formed between the neighboring blowout nozzles (38); Para. 0053].

The attorney sets forth 3 arguments for why there is no teaching or suggestion in Ikeda as to why a person of ordinary skill in the art would replace the infrared heater with a hot air blowing means that comprises a nozzle group main body that has a plurality of slit-shaped hot air blowing nozzles arranged to form gaps therebetween and a suction mechanism configured to suck an atmosphere of the gaps formed in the nozzle group main body as featured in the present invention.

Examiner respectfully disagrees.  
Ikeda discloses a general heating section and discloses an infrared heater as just an example of such [Para. 0086].  Any method of pre-heating the surface would be equivalent.  In addition, Applicant’s specification at paragraph 0009 discloses heating by irradiation with infrared light is also conceivable. Therefore, the examiner acknowledges a simple substitution of the infrared heater with the hot air would be obvious to one skilled in the art.  

Appellant argues in section 4 of the brief (pg. 13 of the Appeal Brief) there is no suggestion of using the teachings of Trefz to modify the drying apparatus of Fujinami et al.

Examiner disagrees.  Fujinami teaches an exhaust section 30 which exhausts the hot air blown out of the nozzle group and Trefz’ design suctions exhaust air from the blow nozzles.  Fujinami’s exhaust section and Trefz suction zones are equivalent teachings for exhausting the hot air blown.  Modifying the exhaust section of Fujinami by replacing the exhaust provided opposite the ink absorption layer (14A) to above the ink absorption layer allows as disclosed by Trefz in Fig. 5(b).  Such a modification would allow the dryer to operate advantageously according to the recirculation air principle, where exhaust air is sucked off and is blown back again as additional air.

Appellant argues in section 4 of the brief (pg. 14 of the Appeal Brief) there is no reason why a person of ordinary skill in the art would combine the teachings of Fujinami et al. and Trefz as the teachings of Trefz are in direct conflict with the teachings of Fujinami et al. and would prevent the drying apparatus of Fujinami et al. from achieving the objective of a uniformly heated web as required in Fujinami et al.

Examiner disagrees.  Fujinami teaches an exhaust section 30 which exhausts the hot air blown out of the nozzle group and Trefz’ design suctions exhaust air from the blow nozzles.  Fujinami’s exhaust section and Trefz suction zones are equivalent teachings for exhausting the hot air blown.  Modifying the exhaust section of Fujinami by replacing the exhaust provided opposite the ink absorption layer (14A) to above the ink absorption layer allows as disclosed by Trefz in Fig. 5(b).  Such a modification would allow the dryer to operate advantageously according to the recirculation air principle, where exhaust air is sucked off and is blown back again as additional air.

The attorney sets forth 5 arguments for why the cited prior art references as a whole do not provide any teaching or suggestion as to heating by a surface pre-heating unit that is performed via a hot air blowing means, wherein a back surface heating unit is configured to heat a back surface of a portion of a web-shaped printing base material. 

Examiner respectfully disagrees.  As noted in the Final Office Action (OA) Ikeda teaches a surface pre-heating unit (13) arranged on an upstream side of conveyance [Fig.1] from a single-pass system inkjet head (11).  Ikeda’s pre-heating unit is not performed via a hot air blowing means comprising a nozzle group main body that has a plurality of slit-shaped hot air blowing nozzles arranged to form gaps therebetween.  However, as noted in the Final OA, Fujiyama overcomes the absence of the pre-heating unit being a hot air blowing means by the replacement the drying apparatus (18)  [Fig. 5] comprising a nozzle group main body (38) that has a plurality of slit-shaped hot air blowing nozzles (38A) arranged to form gaps (50) therebetween.   Also noted in the Final OA, Trefz overcomes the absence of a suction mechanism.  Trefz discloses suction zones (66) between the blow nozzles (64) [see Fig. 5b].  Therefore Applicant’s recited-structure limitation of the suction mechanism is satisfied with the structural limitations of Trefz.  Lastly, Ikeda discloses a back surface heating unit (14), perpendicular to a portion of a web, and configured to heat a back surface portion of a web shaped printing base material (P).  
Examiner notes that Fujiyama also discloses a suction mechanism [an intake fan (60)] configured to suck an atmosphere of the gaps formed in the nozzle group main body [hot air is exhausted from a space (50) formed between the neighboring blowout nozzles (38); Para. 0053].

Appellant argues at section 4 of the brief (pg. 16-17 of the Appeal Brief) that Fujinami et al. and Trefz as a whole do not provide any teaching or suggestion that directs a person of ordinary skill in the art toward modifying the heating section 13 of Ikeda et al. that dries a web prior to a coating being applied to the web as featured in Ikeda et al.

Examiner disagrees.  The heating section of Ikeda is disposed as a pre-heater that heats the web before the web is printed.  Modifying Ikeda with the teachings of Fujinami et al. and Trefz is not for changing the position of the heater but to replace the infrared heater with a hot-air blowing means.  

Appellant argues at section 4 of the brief (pg. 22 of the Appeal Brief) that there is no reason why a person of ordinary skill in the art would modify the drying apparatus of Fujinami et al. to include suction zones as featured in Trefz since providing suction zones of Trefz in the drying apparatus of Fujinami et al. would be in direct conflict with the objective of providing a drying apparatus that provides a uniform heating of a web as featured in Fujinami et al.

Examiner disagrees.  Fujinami teaches an exhaust section 30 which exhausts the hot air blown out of the nozzle group and Trefz’ design suctions exhaust air from the blow nozzles.  Fujinami’s exhaust section and Trefz suction zones are equivalent teachings for exhausting the hot air blown.  Modifying the exhaust section of Fujinami by replacing the exhaust provided opposite the ink absorption layer (14A) to above the ink absorption layer allows as disclosed by Trefz in Fig. 5(b).  Such a modification would allow the dryer to operate advantageously according to the recirculation air principle, where exhaust air is sucked off and is blown back again as additional air.

Appellant argues at section 4 of the brief (pg. 26 of the Appeal Brief) that there is a clear error in that the cited prior art references as a whole do not teach or suggest that each gap is defined by at least a portion of one nozzle and at least a portion of another nozzle as recited in claims 21, 23 and 25.

Examiner disagrees.  Appellant’s specification does not define the term gap and thus Examiner gives the broadest reasonable interpretation as noted in the Final OA as a space formed between the neighboring blowout nozzles 38.  Fujinami teaches providing gaps makes the formation of a flow of the hot air escaping toward both ends in the web width direction after colliding with the film surface of the ink absorption layer 14A less likely to occur.  [Para. 0051]  

Appellant argues at section 4 of the brief (pg. 27 of the Appeal Brief) that the cited prior art references as a whole do not teach and do suggest a second heating unit that is arranged adjacent to a single-pass system inkjet head, wherein heating by the second heating unit is performed via another hot air blowing means that comprises another nozzle group main body having a plurality of another slit-shaped hot air blowing nozzles arranged to form another gap therebetween and another suction mechanism that is configured to suck the atmosphere of the another gaps formed in the another nozzle group main body as recited in claims 22 and 24.
Examiner agrees.  Providing another hot air blowing means, as noted in the Final OA, is not merely a duplication of working parts of a device in the present invention.

Appellant argues at section 4 of the brief (pg. 33 of the Appeal Brief) that Ikeda et al., Sasayama, Fujinami et al., Trefz and Takeuchi provide no suggestion or teaching for a surface pre-heating unit that is arranged on an upstream side of conveyance from a single-pass system inkjet head, wherein heating by the surface pre-heating unit is performed via a hot air blowing means that comprises a nozzle group main body that has a plurality of slit-shaped hot air blowing nozzles arranged to form gaps therebetween, wherein a suction mechanism is configured to suck an atmosphere of the gaps formed in the nozzle group main body. 

Examiner respectfully disagrees.  As noted in the Final OA Ikeda teaches a surface pre-heating unit (13) arranged on an upstream side of conveyance [Fig.1] from a single-pass system inkjet head (11).  Ikeda’s pre-heating unit is not performed via a hot air blowing means comprising a nozzle group main body that has a plurality of slit-shaped hot air blowing nozzles arranged to form gaps therebetween.  However, as noted in the Final OA, Fujiyama overcomes the absence of the pre-heating unit being a hot air blowing means by the replacement the drying apparatus (18)  [Fig. 5] comprising a nozzle group main body (38) that has a plurality of slit-shaped hot air blowing nozzles (38A) arranged to form gaps (50) therebetween.   Lastly, as noted in the Final OA, Trefz overcomes the absence of a suction mechanism.  Trefz discloses suction zones (66) between the blow nozzles (64) [see Fig. 5b] Therefore Applicant’s recited-structure limitation of the suction mechanism is satisfied with the structural limitations of Trefz.  
Examiner notes that Fujiyama also discloses a suction mechanism [an intake fan (60)] configured to suck an atmosphere of the gaps formed in the nozzle group main body [hot air is exhausted from a space (50) formed between the neighboring blowout nozzles (38); Para. 0053].

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TRACEY M MCMILLION/Examiner, Art Unit 2853    


CONFEREES:
MATTHEW LUU
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853      

                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.